Citation Nr: 1537756	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-06 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death, to include whether compensation under the provisions of 38 U.S.C.A. § 1151 is warranted.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to October 1970.  He died in September 2011 and the appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in March 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2015, the appellant testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims file.  A review of the documents reveals that, with the exception of the April 2015 Board hearing transcript and a January 2014 rating decision, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issue of entitlement to service connection for the Veteran's cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran was not evaluated as totally disabled as a result of a service-connected disability for 10 continuous years immediately preceding death, rated as totally disabled continuously for a period of no less than five years from the date of discharge from active duty, and was not a former prisoner of war (POW) who died after September 30, 1999. 


CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the present case, VA provided the appellant with the notice contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in correspondence dated in February 2012.  Specifically, such letter informed the appellant that DIC benefits may be paid if the Veteran was receiving, or entitled to receive, VA compensation for a service-connected disability rated totally disabling for at least 10 years immediately before death, for at least 5 years after his release from active duty preceding death, or for at least 1 year before death, if he was a former POW who died after September 30, 1999.  The February 2012 letter also informed the appellant of her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised her of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and death certificate have been obtained and considered.  Also of record and considered in connection with the appeal are various written statements provided by the appellant.  While the Board is remanding for additional VA treatment records potentially relevant to the appellant's claim for service connection for the Veteran's cause of death, the evidence does not show that these records are relevant to her claim for compensation under 38 U.S.C.A. § 1318.  Similarly, while VA has not obtained an opinion with respect to the claim adjudicated herein, such would not assist in substantiating the claims and, thus, it is not necessary to decide the issue.

In this regard, the issue pertaining to DIC benefits pursuant to 38 U.S.C.A. § 1318 turns on whether the Veteran was evaluated as totally disabled as a result of a service-connected disability for 10 continuous years immediately preceding death, was rated as totally disabled continuously for a period of no less than five years from the date of discharge from active duty, or was a former POW who died after September 30, 1999.  The Board finds that obtaining any new medical evidence in the form of treatment records or a VA opinion could serve no purpose in advancing the appellant's claim for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318.

VA's General Counsel has held that, under 38 U.S.C.A. § 5103(a), VA is not required to provide notice of the information and evidence necessary to substantiate a claim or to assist a claimant in developing evidence to substantiate a claim where undisputed facts render the claimant ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 2004).  As will be explained below, the undisputed facts render the appellant ineligible for DIC benefits under 38 U.S.C.A. § 1318.  Therefore, the Board finds that, under the holding of VAOPGCPREC 5-2004, there is no duty on VA's part under the provisions of the VCAA and its implementing regulations to further notify or assist the appellant with regard to the issue decided herein. 

In April 2015, the appellant was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2015 hearing, the undersigned noted the issue on appeal.  Furthermore, the undersigned informed the appellant that, as relevant to the instant case, in order to be awarded compensation under 38 U.S.C.A. § 1318, a Veteran needs to have been rated 100 percent permanently and totally disabled for 10 years prior to his death and her husband had only been in receipt of a total disability rating based on individual unemployability (TDIU) for approximately two years prior to his death.  The undersigned offered further opportunity for the appellant to provide any additional information on such issue; however, no further contentions or identification of relevant evidence was offered.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the appellant's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of a result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of her claim. 


II.  Analysis

VA will pay DIC benefits to the surviving spouse or children in the same manner as if the Veteran's death were service-connected, if: (1) the Veteran's death was not the result of his or her own willful misconduct, and (2) at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was: (i) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (ii) rated by VA as totally disabling continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or (iii) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the Veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22. 

For the purposes of this section, "entitled to receive" means that the Veteran filed a claim for disability compensation during his or her lifetime and one of the following circumstances is satisfied:  (1) The Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the specified period but for clear and unmistakable error (CUE) committed by VA in a decision on a claim filed during the Veteran's lifetime; (2) additional evidence submitted to VA before or after the Veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability retroactively; or (3) at the time of death, the Veteran had a service-connected disability rated totally disabling by VA but was not receiving compensation because: (i) VA was paying the compensation to the Veteran's dependents; (ii) VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the Veteran; (iii) the Veteran had not waived retired or retirement pay in order to receive compensation; (iv) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (v) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (vi) VA was withholding payments under 38 U.S.C.A. § 5308 but determined that benefits were payable under 38 U.S.C.A. 
§ 5309.  38 C.F.R. § 3.22(b)(1)-(3).  In addition, for the purposes of Section 3.22, "rated by VA as totally disabling" includes a TDIU.  38 C.F.R. § 3.22(c). 

The appellant contends that the Veteran should have had a 100 percent rating for PTSD since the date he was granted service connection for such disability, i.e., January 31, 1994, thereby making her eligible for DIC under 38 U.S.C.A. § 1318.  However, no evidence has been submitted to support such contention.  Moreover, any potential claim based on "hypothetical entitlement" is now barred as matter of law, no matter when the DIC claim for benefits was filed.  Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 1371, 1377 (Fed. Cir. 2009).  Accordingly, in as much as the appellant has asserted a claim based on "hypothetical entitlement," the Board concludes any theory of hypothetical entitlement is barred in the present case pursuant to the applicable regulation, 38 C.F.R. § 3.22, as well the Federal Circuit's holdings in Rodriguez and Tarver.

In this regard, the record reflects that, at the time of his death in September 2011, the Veteran was service-connected for: PTSD, rated as 30 percent disabling from January 31, 1994, 50 percent from February 29, 2008, and 70 percent from March 30, 2009; cervical strain with degenerative disc disease, rated 10 percent from February 29, 2008, and 20 percent from March 30, 2009; scar of the right thigh and hip, rated 10 percent from October 3, 1970; scar of the left forearm, rated 10 percent from October 3, 1970; and scar of the right side of the neck, rated 10 percent disabling from October 3, 1970.  He had a schedular combined disability rating of 30 percent from October 3, 1970; 50 percent from January 31, 1994; 70 percent from February 29, 2008; 80 percent from March 30, 2009; and a TDIU from March 30, 2009.

Thus, the evidence does not show that the Veteran was entitled to receive 100 percent disability compensation for the ten-year period immediately preceding his death in September 2011, and he was not receiving such compensation for any of the reasons enumerated in 38 C.F.R. § 3.22(b).  Additionally, the record does not show, and the appellant does not contend, that the Veteran was rated as totally disabled continuously for a period of no less than five years from the date of discharge from active duty or was a POW.  As such, there is no possibility that the Veteran could have met the requirements of a total disability rating of the required duration at the time of his death.  

The Board notes that the appellant has alleged CUE "in not granting 100 percent for PTSD in the 1980s."  See April 2013 statement.  However, the RO denied the appellant's CUE claim in a January 2014 rating decision and she did not appeal such decision.  Therefore, such CUE claim is not properly before the Board.  Furthermore, there has been no specific pleading by the appellant of any additional clear and unmistakable error in any prior decision.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (noting that any claim of CUE must be pled with specificity); Fugo v. Brown, 6 Vet. App. 40 (1993) (holding that a valid claim of CUE requires specific allegations of CUE).

Therefore, the appellant has not identified any other permissible basis for granting this claim.  The facts of this case are not in dispute and the law is dispositive.  Accordingly, the claim of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to DIC under 38 U.S.C. § 1318 is denied. 

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the appellant's claim of entitlement to service connection for the cause of the Veteran's death so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's death certificate reflects that he died in September 2011 due to pancreatic cancer.  The appellant alleges that the Veteran's fatal pancreatic cancer was a result of his presumed in-service exposure to herbicides coincident with his documented service in Vietnam.  In the alternative, she has alleged that the Veteran's pancreatic cancer was due to his smoking and alcohol abuse, which she claims was due to his service-connected PTSD.  

In addition, at her April 2015 Board hearing, the appellant raised a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  Specifically, the appellant claimed that VA was negligent in either failing to test for pancreatic cancer or not diagnosing his cancer earlier.  The Board notes that the § 1151 aspect of the appellant's claim has not been adjudicated or reviewed by the AOJ as such theory of entitlement was not advanced prior to the April 2015 Board hearing.  However, the Court has held that the Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009); see also Ingram v. Nicholson, 21 Vet.App. 232, 256 (2007) (the Secretary must look at the conditions stated and the causes averred in a pro se pleading to determine whether they reasonably suggest the possibility of a claim for a benefit under title 38, regardless of whether the appellant demonstrates an understanding that such a benefit exists or of the technical elements of such a claim).

To establish entitlement to service connection for the cause of a Veteran's death, the evidence must show that a disability, either incurred in or aggravated by his military service, or which was proximately due to, the result of, or aggravated by a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312(c).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  

The diseases listed under 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which a Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).   

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-46 (Jan. 4, 1994); see also 61 Fed. Reg. 57,586-57,589 (Nov. 7, 1996); 72 Fed. Reg. 32,345-32,407 (June 12, 2007).  In this case, the Veteran's cause of death was pancreatic cancer, which is not a disease listed under 38 C.F.R. § 3.309(e).  As such, presumptive service connection is not warranted for such disease.  Although the Veteran's particular cancer is not one of the cancer types which may be presumed under law to have been caused by herbicide exposure, the law provides that the appellant may still establish service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).

Payment of compensation for a disability that is a result of one's own alcohol or drug abuse is precluded by Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, (effective for claims filed after October 31, 1990, as in this case). Moreover, section 8052 also amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301. 

However, the Federal Circuit has held that service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a Veteran's service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Federal Circuit has also indicated that a claimant could only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder." The Federal Circuit stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing." The Federal Circuit further held that compensation is precluded in only two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse, which is defined as an alcohol abuse disability arising during service from voluntary and willful drinking to excess.

For claims filed after June 9, 1998, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the claimant's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. 
 § 3.300.  For the purpose of this section, the term "tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco. These provisions do not prohibit service connection if: (1) the disability or death resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service.  For purposes of this section, "otherwise shown" means that the disability or death can be service connected on some basis other than the Veteran's use of tobacco products during service, or that the disability became manifest or death occurred during service; or (2) the disability or death resulted from a disease or injury that appeared to the required degree of disability within any applicable presumptive period under §§ 3.307, 3.309, 3.313, or 3.316; or (3) secondary service connection is established for ischemic heart disease or other cardiovascular disease under § 3.310(b). VA regulations further provide that, for claims for secondary service connection received by VA after June 9, 1998, a disability that is proximately due to or the result of an injury or disease previously service-connected on the basis that it is attributable to the Veteran's use of tobacco products during service will not be service-connected under § 3.310(a).  

VA has not obtained a medical opinion in this case.  In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the Federal Circuit held that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) is inapplicable to DIC claims because the provision specifically states it is only for "disability compensation."  Subsequently, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), clarified DeLaRosa, indicating that while § 5103(d) is inapplicable to DIC claims, the provision of 
§ 5103A(a)(1) still requires VA to make "reasonable efforts" to provide assistance, to include obtaining a medical opinion.  VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2). 

Here, the Veteran is presumed to have been exposed to herbicides during his active service in Vietnam.  Moreover, there is a diagnosis of pancreatic cancer, which is also listed as the sole cause of the Veteran's death.  In light of the fact that exposure to an herbicide agent is presumed, there is a diagnosis of a disease, and the appellant claims that the pancreatic cancer was due to the herbicide exposure, the Board finds that a remand is necessary to obtain a VA opinion regarding the etiology of the Veteran's fatal pancreatic cancer.  Furthermore, in light of the appellant's contentions, the Board finds that such opinion should also address whether the Veteran's alcohol abuse were secondary to his PTSD and whether such alcohol abuse contributed to the development of his pancreatic cancer.  The examiner should also address the appellant's claim under 38 U.S.C.A. § 1151 that VA was negligent in diagnosing the Veteran's pancreatic cancer.

Furthermore, the Board notes that the claims file contains VA treatment records from the Ann Arbor, Michigan, VA Medical Center (VAMC) dated to March 2009.  No records regarding the Veteran's pancreatic cancer have been associated with the claims file.  Thus, on remand, the AOJ should obtain any outstanding VA treatment records dated from March 2009 to September 2011.

Finally, as the appellant has not been provided with VCAA notice with regard to the § 1151 aspect of her claim for service connection for the cause of the Veteran's death, such should be accomplished on remand. 


Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate her claim of entitlement to compensation under § 1151 for the cause of the Veteran's death.

2.  Obtain any outstanding VA treatment records dated from March 2009 to September 2011, to include from the Ann Arbor VAMC.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the aforementioned development, refer the record and a complete copy of this remand to an appropriate medical professional to answer the below questions.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  

(a)  Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's fatal pancreatic cancer was etiologically related to his presumed exposure to herbicides in Vietnam?   

(b)  Is it at least as likely as not that the Veteran's smoking and alcohol abuse was caused or aggravated by his service-connected PTSD, i.e., as a result of self-medication?  If so, is it at least as likely as not that such drug and alcohol abuse contributed substantially or materially to cause his death from pancreatic cancer (i.e., that it combined to cause death or that it aided or lent assistance to the production of the death)?  In rendering an opinion regarding this question, the examiner is advised that it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  

(c)  Did the Veteran sustain additional disability caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary in relation to his treatment for pancreatic cancer?  If so, please identify the nature of any such additional disability.  In this regard, the examiner should indicate whether VA, at the time, failed to timely diagnose and properly treat his pancreatic cancer.

(i)  Was such additional disability caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on VA's part? 

(ii)  Or, was such additional disability the result of an event not reasonably foreseeable (the event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided)? 

A complete rationale should be provided for all opinions proffered.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


